EXAMINER’S COMMENT
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered.
Claims 2-7 and 9-21 are cancelled.
Claims 24-29 are new.
Claim 1 and 23 currently amended.
Claims 1, 8 and 22-29 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Withdrawn Rejection
The rejection of claims 1, 8 and 22-23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hazlebeck et al. (U.S. Patent No. 8,262,776, filed Oct. 13, 2006 and issued Sep. 11, 2012) and Wilkerson et al. (U.S. Patent Application No. 2009/0047722, published Feb. 19, 2009) in view of Haase et al. (U.S. Patent Application Publication No. 20090087898, published April 2, 2009) and Spencer (U.S. Patent Application Publication No. 20100021361, published January 28, 2010), and further in view of Sceats et al. (U.S. Patent No. 9,150,807, is withdrawn in light of the amendment of claims 1 and 23, and in light of Applicant’s arguments.

Allowable Subject Matter
Claims 1, 8 and 22-29 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662